Citation Nr: 1501151	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO. 12-19 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.
 
2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO denied service connection for a mental condition to include depression and anxiety and posttraumatic stress disorder (PTSD).

In May 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the electronic claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The representative questioned the Veteran's regarding his treatment history at VA, his service history, and his symptoms. The Veteran provided testimony as to his symptoms and the effect of such on his daily life. Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a May 2014 transcript of hearing.



FINDINGS OF FACT

1. The Veteran has a current diagnosis of major depressive disorder (MDD) that began during service.
 
2. The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for major depressive disorder (MDD) with history of substance abuse have been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384 (2014).
 
2. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letter sent to the Veteran in April 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The April 2010 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his relevant private treatment records, including records related to the Veteran's claim for disability benefits from the Social Security Administration. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination in September 2013. The VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 


Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Anxiety, depression, and PTSD are not listed as a chronic conditions under 38 C.F.R. § 3.309(a). 

Psychosis is listed as a chronic condition under 38 C.F.R. § 3.309(a). Any psychosis may thus be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). Moreover, psychosis may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. However, psychosis is defined by regulation to include only brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384. The Veteran has not been diagnosed with such disorders.


Acquired Psychiatric Disorder

At his May 2014 hearing, the Veteran asserted that his depression and anxiety manifested during active service. Specifically, he reported that after he had participated in some sexual activities, which were characterized as military sexual trauma (MST), while other members of his unit watched, he became humiliated, demoralized, and depressed.

The Veteran's service personnel records, specifically, his service separation form, his DD-214, and his testimony indicate that he received an honorable discharge and had a good record of performance. His service treatment records (STRs) reveal neither depression nor anxiety. At the time of his separation examination, in April 1973, the Veteran's own Report of Medical History (RMH) stated that he had never had depression or excessive worry. Except for the fact that the Veteran had gained a significant amount of weight, his personnel records and STRs contain no derogatory information regarding his performance.

There is no evidence that the Veteran pursued any treatment specifically for an acquired psychiatric disorder during the first eight-and-a-half years following separation. When he went to see a doctor in December 1981, the Veteran mentioned neither depression nor anxiety, desiring a general check-up. The Veteran continued to seek medical treatment and although "depression" does not appear until a June 1998 treatment note, private medical records dated as early as 1983 note "chronic alcoholism". The Veteran's October 2008 statement note that depression and anxiety started in 1998. 

VA outpatient treatment records detail the Veteran's descriptions of MST. See, e.g., June 2011 VA Social Work Outpatient Group Counseling Note. The Veteran has provided additional detail of the claimed inservice MST in a statement in support of claim; his allegations that he began drinking heavily and overeating as coping mechanisms are outlined in a June 2012 statement. See VA Form 21-0781a, received in June 2012; VA Form 21-4138, received in June 2012; see also May 2014 Board Hearing Transcript. Several lay statement of record dated in August 2012 attest to the mental and physical changes in the Veteran following his discharge from the military.

The record also contains a May 2012 letter from a VA licensed social worker who had known the Veteran since May 2011 and who had seen the Veteran for individual therapy on a weekly basis; she outlined the Veteran's long history of depression, bipolar disorder, suicidal ideation, and substance abuse (in remission). In a July 2012 letter, the same VA social worker noted that the Veteran's diagnoses include anxiety, major depressive disorder, bipolar disorder and most recently, MST. She noted that the Veteran, in pertinent part, was actively engaged in a MST therapy group. Finally, she noted that the disclosure of the MST had helped to explain the Veteran's chronic difficulty in maintaining employment, chronic suicidal ideation and history of poly-substance abuse (in remission for the past year). See also, September 2012 letter from the same VA social worker outlining the Veteran's diagnosis and treatment for MST; August 2012 letter from VA clinical psychologist describing the Veteran's participation in a treatment group for men with reported histories of sexual trauma.

A September 2013 VA examination provides significant support for the claim. With regard to MST, the examiner noted that the Veteran described experiences in the military where he felt subjectively coerced into engaging in sexual activities in order to remain in his military position. The examiner stated further that the Veteran's description had been consistent across examiners and therapists in recent years and seemed to represent a coherent story that, in the examiner's opinion, more likely than not occurred during the Veteran's time in the military. The examiner found further that there was ample evidence from the records, clinical presentation, and current psychological testing to support a diagnosis of recurrent severe MDD. It was the examiner's impression that the MDD had its origins while the Veteran was in the military and significantly aggravated by the instances of MST. The examiner noted further that anxiety was a common symptom of MDD and that the Veteran did not warrant an independent diagnosis of an anxiety disorder beyond that captured with MDD. The examiner also found that it was more likely than not that the Veteran's problems with alcohol in the past were associated with his depression and MST that occurred in the military. He also interpreted the Veteran's report of excessive eating and weight gain to represent one of the symptoms of his MDD. Finally the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD or bipolar disorder.  

Given the foregoing, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for major depressive disorder with history of substance abuse should be granted. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Posttraumatic Stress Disorder

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id; see also 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) , requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999). Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence. West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor. Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service. Id. 

As discussed above, the Veteran's service personnel records, specifically, his service separation form, his DD-214, and his testimony indicate that he received an honorable discharge and had a good record of performance. His STRs reveal neither depression nor anxiety. At the time of his separation examination, in April 1973, the Veteran's own RMH stated that he had never had depression or excessive worry. Except for the fact that the Veteran had gained a significant amount of weight, his personnel records and STRs contain no derogatory information regarding his performance.

There is no evidence that the Veteran pursued any treatment specifically for an acquired psychiatric disorder during the first eight-and-a-half years following separation. When he went to see a doctor in December 1981, the Veteran mentioned neither depression nor anxiety, desiring a general check-up. The Veteran continued to seek medical treatment but PTSD went unmentioned. Some recent private and VA outpatient treatment records and letters do include a diagnosis of PTSD.

However, the Veteran was afforded a VA psychiatric examination in September 2013. The Veteran once again described the MST. The examiner concluded that while the Veteran manifested some symptoms of PTSD, he did not meet the DSM-IV criteria for a diagnosis of PTSD. Specifically, the examiner concluded that the Veteran's MST was not perceived as an imminent threat to the Veteran's life or well-being, nor did he experience intense fear, helplessness, or horror at the time. Instead, the Veteran experienced humiliation and demoralization. The examiner indicated that the described events, therefore, fail to satisfy criterion A for PTSD under the DSM-IV. The Board notes that the PTSD diagnoses of record do not describe the manner in which the PTSD criteria are, or are not, met. The Board notes that the record was left open for 60 days at the May 2014 Board hearing in order for the Veteran to obtain medical evidence indicating that the Veteran did meet all of the criteria to establish a diagnosis of PTSD and specifically DSM-IV, criterion A. However, no such medical evidence was forthcoming. Thus, the Board accords the September 2013 VA examination report the greatest probative weight as it is accurate, comprehensive, and provides a detailed and supported rationale.

As noted above, establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. See 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the DSM-IV. Id; see also 38 C.F.R. § 4.125(a).

To the extent the Veteran asserts a diagnosis of PTSD, he has not demonstrated that he has any knowledge or training in diagnosing such conditions. In other words, he is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions. See Davidson, 581 F.3d at 1316 (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case. In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer." Jandreau, 492 at 1377.

The Board finds that the question of whether the Veteran currently has PTSD is too complex to be addressed by a layperson. This disability is not amenable to observation alone. Rather it is the subject of extensive research by scientific and medical professionals. Hence, the Veteran's opinion that he suffers from PTSD is not competent evidence and is entitled to low probative weight.

Based on the foregoing, the Board finds that service connection for PTSD must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, 1 Vet. App. at 55-57; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for major depressive disorder with history of substance abuse is granted.
 
Entitlement to service connection for posttraumatic stress disorder is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


